DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on April 28, 2021 and March 7, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,966,172. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-28 of the current application and claims 1-30 of USPN 10,966,172 are obvious variants of claims 1-28 of the current application.
Claims 1-30 of USPN 10,966,172 and claims 1-28 of the current application are both directed to a configuration of a periodicity of backhaul PRACH resources based on a scaling factor and a periodicity of PRACH resources associated with a PRACH configuration index. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitations.

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,999,810. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-28 of the current application and claims 1-30 of USPN 10,999,810 are obvious variants of claims 1-28 of the current application.
Claims 1-30 of USPN 10,999,810 and claims 1-28 of the current application are both directed to a configuration of a periodicity of backhaul PRACH resources based on a scaling factor and a periodicity of PRACH resources associated with a PRACH configuration index. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitations.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 12, 14-16, 18, 19, 21, 26, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohta et al. (US 2015/0312909, cited in 04/28/2021 IDS).
Regarding claims 1 and 15, Ohta discloses or suggests a method of wireless communication performed by a user equipment functionality (UEF) entity, the method and the UEF entity comprising:
memory (see at least Fig. 7 and paragraph 91, a relay station, which corresponds a UEF entity, must include memory for storing computer-executable instructions); and
one or more processors operatively coupled to the memory (see at least Fig. 7 and paragraph 95, controller), the memory and the one or more processors configured to:
receive an indication of a scaling factor associated with a periodicity of backhaul physical random access channel (PRACH) resources (see at least Figs. 16 and 21, and paragraphs 68, 120, 140, and 157, the relay station receives information indicating timing of the RA slot for the relay station, where the information indicating timing of the RAT slot includes a scaling factor associated with determining a periodicity of backhaul PRACH resources, as shown in Fig. 21, where the PRACH for RS is scaled down based on the scaling factor based on the PRACH for MS); and
configure the periodicity of the backhaul PRACH resources based on the scaling factor and a periodicity of PRACH resources associated with a PRACH configuration index (see at least Figs. 16 and 21, and paragraphs 68, 120, 140, and 157, the PRACH for RS is scaled down based on the scaling factor and the periodicity of the PRACH for MS), the periodicity of the backhaul PRACH resources being extended relative to a periodicity of access PRACH resources based on the scaling factor (see at least Figs. 16 and 21, and paragraph 145, the periodicity of every 10th subframe of the backhaul PRACH resources (i.e., PRACH for RS) is extended relative to a periodicity of every other subframe of access PRACH resources for mobile station (i.e., PRACH for MS));
regarding claims 2 and 16, the periodicity of the backhaul PRACH resources is associated with identifying a radio frame location of a set of backhaul PRACH resources (see at least Figs. 16 and 21 and paragraph 145, PRACH resources for RS);
regarding claims 4 and 18, the one or more processors are further configured to configure a time offset associated with the backhaul PRACH resources (see at least paragraphs 68 and 144, the RA slot configures separate RA slots for the relay station and the mobile station, where the base station determines the timing of the RA slots for the relay station and the mobile station);
regarding claims 5 and 19, the periodicity of the backhaul PRACH resources is further based on the time offset associated with the backhaul PRACH resources (see at least Figs. 16 and 21, the periodicity of the PRACH resources for RS is based on a time offset associated with the PRACH resources for RS);
regarding claims 7 and 21, the time offset is different from another time offset that is identified based at least in part on the PRACH configuration index (see at least Figs. 16 and 21, and paragraphs 144 and 145, the information indicating timing of the RA slot for the RS is inserted as a new parameter for transmission, where the new parameter for the RS is different from the conventional information indicating timing of the RA slot as a parameter for the MS (PRACH Configuration Index), specified in 3GPP TS 36.211 V9.1);
regarding claims 12 and 26, the scaling factor is signaled to the UEF entity via at least one of: downlink control information or radio resource control signaling (see at least Figs. 16 and 21, and paragraphs 68, 120, 140, 144, and 157, the relay station receives information indicating timing of the RA slot for the relay station via individual control data); and
regarding claims 14 and 28, the scaling factor is signaled to the UEF entity via a parameter associated with the radio resource control signaling (see at least Figs. 16 and 21, and paragraphs 75, 144, and 145, the information indicating timing of the RA slot for the RS is inserted as a new parameter associated with RRC signaling).

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 2015/0312909, cited in 04/28/2021 IDS) in view of Park et al. (US 2018/0338308, cited in 04/28/2021 IDS).
Regarding claims 8 and 22, Ohta discloses all of the subject matter of the claimed invention except that the time offset includes a subframe level offset. However, Park, from the same or similar fields of endeavor, discloses or suggests a subframe level off set (see at least paragraphs 51, 68, 69, and Table 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the subframe level offset technique as taught by Park in to the invention of Ohta in order to improve the random access procedure.

Claims 9-11 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 2015/0312909, cited in 04/28/2021 IDS) in view of Gao et al. (US 2020/0162228, cited in 04/28/2021 IDS).
Regarding claims 9-11 and 23-25, Ohta discloses all of the subject matter of the claimed invention except that the time offset includes a slot level offset in a range from 0 to 39, where slot indexing is defined in terms of 60 kilohertz (kHz) numerology.
However, Gao, from the same or similar fields of endeavor, discloses or suggests that the time offset includes a slot level offset in a range from 0 to 39, where slot indexing is defined in terms of 60 kilohertz (kHz) numerology (see at least paragraph 57, slot level offset in a range from 0 to 39 and slot indexing of 60 kHz).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the slot level offset technique as taught by Gao in to the invention of Ohta in order to improve the random access procedure.

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 2015/0312909, cited in 04/28/2021 IDS) in view of Novlan et al. (US 2018/0092139, cited in 04/28/2021 IDS).
Regarding claims 13 and 27, Ohta discloses all of the subject matter of the claimed invention except that the scaling factor is used in association with orthogonalizing RACH occasions across adjacent hops of a backhaul network.
Novlan, from the same or similar fields of endeavor, discloses or suggests that the scaling factor is used in association with orthogonalizing RACH occasions across adjacent hops of a backhaul network (see at least Fig. 6, and paragraphs 23 and 43-52, orthogonalizing RACH resources among adjacent hops of the backhaul network as shown in 610 of Fig. 6).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique of Novlan in to the invention of Ohta in order to integrate the wireless backhaul communications between rTPs and the access communications between UE and rTPs (integrated access backhaul (IAB)) (see at least paragraph 23 of Novlan).

Allowable Subject Matter
Claims 3, 6, 17, and 20 are currently rejected under non-statutory double patenting but would be allowable if the non-statutory double patenting rejection is overcome and are rewritten to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 2019/0268947) discloses PRACH resource selection, where a PRACH is transmitted on resources of a random access occasion (RO), where the ROs are configured in a TDM or FDM manner (see at least the abstract and paragraphs 36-38).
Guo et al. (US 2017/0302359) discloses a timing of a random access resource, where the backhaul link and the random access link between a relay AP and a UE share a same frequency resource, where a timing advance offset for the UE to perform a random access is determined based on a propagation delay information (see at least the abstract and paragraphs 39-44).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        07/29/2022